internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br06-plr-168294-02 date date legend corp corp corp investment investment investment investment exchange a b c d e state a aa plr-168294-02 bb cc dd dollar_figureee ff dollar_figuregg hh ii jj kk date date date month aa year xxxx variable rate preferred_stock series x dear this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondences dated date and date is summarized below corp1 owns of all classes of stock of ten subsidiaries these corporations together file consolidated tax returns corp is a closely-held corporation which was incorporated in state a in year xxxx corp engages in the business of acquiring holding and selling a corp also invests in investment investment investment investment and other capital investments corp provides a acquisition management and collection services on a fee basis for its subsidiaries plr-168294-02 corp holds aa shares of the voting common_stock of corp this represents all of the common_stock outstanding of corp all of bb shares of voting common_stock of corp are authorized with a par_value of cc per share in addition dd shares of preferred_stock with a par_value of dollar_figureee per share have been authorized also all of ff shares of a new series of corp 2's preferred_stock entitled variable rate preferred_stock series x series x preferred have been authorized for issue at dollar_figuregg per share those latter shares have no voting rights except in certain circumstances described below as of date some shares of the series x preferred have been sold in a public offering but remain in escrow pending approval of the listing of the series a preferred_stock on the exchange corp is and intends to continue as the sole shareholder of the voting common_stock of corp corp has no operating_assets it currently owns all of the common and preferred_stock of corp corp engages in the offering and sale of b the other members of the consolidated_group of companies generate income from a variety of sources including activities c d and e corp will contribute all of the gross_proceeds from the sale of its series x preferred_stock to its subsidiary_corporation corp to be used for investment by that company corp will receive series b preferred_stock of corp in exchange for those proceeds corp is and will continue to be a non-operating holding_company whose only business will be to hold the common_stock and preferred_stock of corp facts and business reasons relating to the transaction corp needs to increase its capital corp is a regulated b company under the laws of state a the stock of which must be assessable to pay corporate indebtedness because of corp 3's status as a regulated b company corp is severely limited in its ability to obtain capital from outside investors to resolve this problem corp was incorporated in month aa of year xxxx thereafter the common shares of corp were transferred to corp by corp all of the common voting shares of corp were originally purchased by corp because corp is not a regulated b corporation it is not required to issue assessable shares of stock following the incorporation of corp its articles of incorporation were amended to establish and designate a variable rate cumulative preferred_stock series x preferred the board_of directors of corp authorized the issuance of series x preferred_stock on date in part the statement of rights herinafter sor provides a b cash dividends on the series x preferred shares will be payable before any cash dividends on any other classes of stock sec_1 sor dividends on the series x preferred shares will be paid and determined monthly dividends will be equal to a percentage rate per annum based on the liquidation plr-168294-02 preference of dollar_figuregg per share the percentage rate per annum will be equal to the five year constant maturity rate plus hh in addition such rate will be adjusted upward by corp 2's pricing committee if the pricing committee determines that the market dividend rate for the series x preferred is greater than the five year constant maturity rate plus hh the monthly determination of whether the market dividend rate for the series x preferred is greater than the five year constant maturity rate plus hh will be based upon whether or not the issuance of the series x preferred at a dividend rate equal to the five year constant rate plus hh is providing adequate capital for corp if the issuance of the series x preferred at a dividend rate equal to the five year constant maturity rate plus hh is not providing sufficient capital for corp corp 2's pricing committee will adjust that dividend rate upward to market to induce investors to purchase the series x preferred this determination will be done on a monthly basis corp represents that when the dividend market rate for the series x preferred is greater than the five year constant maturity rate plus hh corp has paid the difference to its series x preferred shareholders in no event will the monthly dividend be less than ii yearly or more than jj yearly of the dollar_figuregg per share liquidation preference dividends on the series x preferred will be cumulative sec_1 sor holders of series x preferred shares will not be entitled to any dividend in cash property or stock in excess of their full cumulative dividends no interest will be payable with respect to any dividend payment which may be in arrears on series x preferred_stock sec_1 sor shareholders of series x preferred_stock will not be entitled to vote for directors unless dividends payable on the stock are in arrears in an amount equal to kk full monthly dividends or more per share sec_4 sor shareholders of series x preferred_stock will be entitled to vote on the issuance of additional senior preferred_stock or in changes in the rights preferences or privileges of the stock sec_4 sor series x preferred_stock will be redeemed at the option of corp at a redemption price of dollar_figuregg per share together with the payment of any dividends in arrears sec_2 and a i sor shareholders can not redeem their stock without the consent of corp sec_2 sor redemption will be prohibited if there are any dividends in arrears unless all preferred shareholders are given the same opportunity to redeem their stock no redemption will be possible except in the case of death or major medical emergency of the holder before date sec_2 sor if corp is liquidated the liquidation price of the series x preferred is dollar_figuregg per share this is a preference before any payments or distributions are made to any other class of stock including common_stock and any preferred_stock which c d e f g h i plr-168294-02 is ranked junior to the series x preferred_stock sec_5 sor j k holders of series x preferred_stock will have no pre-emptive rights to acquire additional shares of corp section sor series x preferred_stock will not be convertible into another class of stock sec_3 sor you have requested the following ruling the variable rate preferred_stock series x to be issued by corp satisfies the provisions of sec_1504 and therefore is not stock within the meaning of sec_1504 law and analysis sec_1504 of the code defines the term affiliated_group to mean one or more chains of includible corporations connected through stock ownership with a common parent which is an includible_corporation if- stock possessing at least of the total voting power of the stock and at least of the total value of the stock of each of the includible corporations except the common parent_corporation is owned directly by or more of the other includible corporations and the common parent_corporation owns directly stock possessing at least of the total voting power of the stock and at least of the total value of the stock in at least of the other includible corporations sec_1504 provides that only certain types of preferred_stock are not stock for purposes of sec_1504 sec_1504 sets forth four specific requirements to determine whether preferred_stock is not stock for purposes of sec_1504 sec_1504 provides in part for preferred_stock not to constitute stock it must a b c d not be entitled to vote be limited and preferred as to dividends and not participate in corporate growth to any significant extent have redemption and liquidation rights which do not exceed the issue_price of the stock except for a reasonable redemption or liquidation premium and not be convertible into another class of stock a not be entitled to vote revrul_69_126 1969_1_cb_218 holds that preferred_stock that has the power plr-168294-02 to vote for directors is stock for purposes of sec_1504 preferred_stock which can vote only if certain contingencies occur is not voting_stock the following decisional authority dealing with predecessor statutes to sec_1502 and sec_1504 so holds 93_f2d_883 1st cir held that preferred_stock that would obtain voting power in the event of certain contingencies was not voting_stock until those contingencies occurred also see 29_bta_1006 the series x preferred_stock has no voting power unless certain enumerated contingencies relating to dividend arrearages occur since these contingencies have not occurred and are not expected to occur in the near future the series x preferred_stock is currently not voting_stock b a be limited and preferred as to dividends the statement of rights for series x preferred_stock sets a dividend rate computed as a percentage of the liquidation preference of the stock the liquidation preference of the series x preferred_stock is the issue_price of dollar_figuregg per share the distribution rate for any monthly dividend cannot be less than ii per year nor more than jj per year of the dollar_figuregg per share liquidation preference therefore the dividend rate on the series x preferred_stock is limited as to dividends no cash dividends may be paid to any other stockholders of corp while the series x preferred_stock is outstanding therefore the series x preferred_stock is also preferred as to dividends b b not participate in growth to any significant extent any upward adjustment in the dividend rate of the series x preferred_stock to market has no relationship to either the earnings or asset appreciation of corp therefore the series a preferred shareholders will not share in the corporate growth of corp c have redemption and liquidation rights which do not exceed the issue_price in order for the series x preferred_stock to be considered vanilla preferred_stock and therefore not stock within the meaning of sec_1504 the stock_redemption and the liquidation rights that can be exercised by corp with respect to the series x preferred_stock cannot exceed the issue_price except for a reasonable redemption or liquidation premium sec_1504 the series x preferred_stock redemption rights and the liquidation rights that can be exercised by corp each equate to the issue_price of the stock gg per share together with dividend arrearages sec_2 and sor d the stock must not be convertible into another class of stock the series x preferred_stock will not be convertible into another class of stock sec_3 sor in addition the series x preferred_stock shareholders will not have pre- emptive rights section sor accordingly based on the above facts and representations we rule as follows plr-168294-02 the variable rate preferred_stock series x to be issued by corp satisfies the requirements of sec_1504 and therefore will not be stock within the meaning of sec_1504 we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be cited or used as precedent a copy of this ruling letter should be attached to the consolidated federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction is consummated in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to the taxpayer sincerely yours corporate steven j hankin senior technician reviewer branch office of associate chief_counsel
